DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0137965 (hereafter Lee) in view of US 2015/0187487 (hereafter Park).
Regarding claim 1, Lee, as shown in figure 2, discloses a coil component comprising: 
a support substrate (20); 
a coil portion (42, 43) disposed on the support substrate; 
a body (50) embedding the support substrate and the coil portion therein, and having a first surface and a second surface opposing each other, a third surface and a fourth surface opposing each other and respectively connecting the first and second surfaces, and a fifth surface and a sixth surface opposing each other and respectively connecting the first to fourth surfaces (rectangular prism in which and the third and fourth surfaces are the opposing surface having external electrodes 80); 
a first lead-out portion (of coil part 42) and a second lead-out portion (of coil part 41), extending from the coil portion and respectively exposed from the third and fourth surfaces of the body; 
a surface-insulating layer (60) disposed on the third and fourth surfaces of the body and having openings (at lead-out portions) respectively exposing the first and second lead-out portions; and
a first external electrode (80) and a second external electrode (80), arranged on the surface-insulating layer and respectively connected to the first and second lead-out portions respectively exposed through the openings.
Lee does not disclose wherein a width of each of the first and second external electrodes is narrower than a width of the body.
	External electrodes having widths smaller than a width of a body is old and well known in the art.  
For example, Park discloses an inductor having a width of the external electrode is a width of the body of the inductor.
	Thus, it is merely a matter of choice depending upon particular applications.
It would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a width of each of the first and second external electrodes is narrower than a width of the body as is well known in the art and as evidenced by Park.
	Regarding claim 2, Lee discloses the coil component according to claim 1, wherein the surface-insulating layer is further disposed on the first and second surfaces of the body and the fifth and sixth surfaces of the body, and the surface-insulating layer is formed to reach both end portions opposing each other on each of the first and second surfaces of the body and the fifth and sixth surfaces of the body in a length direction.
	Regarding claim 3, Lee discloses the coil component according to claim 1, wherein the widths of the first and second external electrodes inherently corresponds to widths of the first and second lead-out portions.
	Regarding claim 4, Lee discloses the coil component according to claim 1, wherein the body comprises a magnetic metal powder particle and a resin, wherein the surface-insulating layer is disposed to continuously cover the magnetic metal powder particle and the resin of the body on a surface of the body (see Abstract).
	Regarding claim 12, Lee, as already discussed in claim 1 above, discloses a coil component comprising: 
a coil portion (42, 44) having a least one turn and first and second lead-out portions at opposite ends thereof;
a body (50) enclosing the coil portion, and having a surface-insulating layer (60) disposed on each of a pair of end surfaces of the body opposing each other in a length direction, the surface-insulating layer having openings through which the first and second lead-out portions of the coil portion are exposed; and
first and second external electrodes (80) disposed on the surface-insulating layer of a corresponding of the opposite end surfaces, and respectively contacting the first and second lead-out portions through the openings.
Lee does not disclose a first portion of each of the first and second external electrodes having a width narrower than a width of a corresponding end surface.
As already discussed in claim 1 above, it would have been obvious to one having ordinary skill in the art before the effect filing date of the claimed invention was made to have a first portion of each of the first and second external electrodes having a width narrower than a width of a corresponding end surface as is well known in the art and as evidenced by Park.
	Regarding claim 13, Lee discloses the coil component according to claim 12, wherein a second portion of each of the first and second external electrodes extends on to top and bottom surfaces of the body opposing each other in a thickness direction.
	Regarding claim 14, Lee discloses the coil component according to claim 13, wherein each of the top and bottom surfaces have a surface-insulating layer (of protective layer 60) disposed thereon between the second portion of the first and second external electrodes.
	Regarding claim 16, Lee discloses the coil component according to claim 12, wherein the openings have a length and a width respectively smaller than a length and a width of the end surfaces, and the width of the first and second external electrodes is greater than the width of the corresponding openings.
	Regarding claim 17, Lee discloses the coil component according to claim 12, except wherein a width of the openings is equal to a width of the first and second lead-out portions.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to have a width of the openings is equal to a width of the first and second lead-out portions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claims 5-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 5, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 1 and 2, a combination of limitations that each of the first and second external electrodes further comprises a first metal layer in direct contact with the first and second lead-out portions, and a conductive resin layer disposed on one surface of the body and disposed between the surface-insulating layer and the first metal layer.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claims 12-13, a combination of limitations that the second portion of the first and second external electrodes has a width equal to that of the corresponding of the top and bottom surfaces.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847